DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Pub 2019/0305071) in view of Eom et al (US Pub 2014/0198135).

With respect to claim 1, Yamamoto discloses a display apparatus comprising (see par 0002; discloses the disclosure also relates to a display device including the active matrix substrate): first, second and third demultiplexer circuits respectively providing a data signal, supplied from a data driver, to first, second and third data lines, (see fig. 1; demultiplexer circuit 10; see fig. 2; discloses demultiplexer circuit 10 comprises plurality of boost circuits 20; par 0095; discloses the DEMUX circuit 10 includes a plurality of unit circuits 11 supported by the substrate 1. The plurality of unit circuits 11 each distribute a display signal from one of the signal output lines VL to an n number of the source bus lines SL, where n is an integer of 2 or greater.) wherein each of the first, second and third demultiplexer circuits comprises: a switching unit providing the data signal to a corresponding data line of the first, second and third data lines on the basis of a voltage of a corresponding control line of first, second and third control lines (see fig. 3; discloses switching circuit 12A; par 0096; discloses unit circuits 11 each include an n number (two in here) of branch wiring lines BL, and an n number (two in here) of switching TFTs 12. Par 0097-0099); a voltage controller controlling the voltage of the corresponding control line in response to a corresponding time division control signal of first, second and third time division control signals and a corresponding auxiliary signal of first, second and third auxiliary signals, wherein the first, second and third auxiliary signals partially overlap the first, second and third time division control signals respectively (see fig. 3; set up unit 21, boost unit 23; see par 0106; discloses The set up unit 21 is to be driven by a first drive signal (set signal) S to be supplied from the first drive signal line DL1 to perform an operation of pre-charging the node N1 (hereinafter referred to as a "set operation"). The boost unit 23 is to be driven by a third drive signal (boost signal) B to be supplied from the third drive signal line DL3 to perform an operation of increasing a potential of the node N1 being pre-charged by the set up unit 21 (hereinafter referred to as a "boost operation"). See fig. 4; discloses signal DL1A and DL3A partially overlap with each other); and a voltage discharger discharging the voltage of the corresponding control line (see fig. 3; reset unit 22; par 0106; discloses The reset unit 22 is to be driven by a second drive signal (reset signal) R to be supplied from the second drive signal line DL2 to perform an operation of resetting the potential of the node N1 (hereinafter referred to as a "reset operation").);
Yamamoto doesn’t expressly disclose wherein an order, in which the switching units of the first to third demultiplexer circuits are turned on, is oppositely changed at every one horizontal period of a scan signal;
In the same field of endeavor, Eom discloses a display device where the an order, in which the switching units of the first to third demultiplexer circuits are turned on, is oppositely changed at every one horizontal period of a scan signal (see par 0014; discloses the demultiplexer controller may be configured to supply the control signals in a first order during an i (i indicates an integer) frame period, and may be configured to supply the control signals in a second order, which is reversed from the first order, during an i+1 frame period. Par 0015; discloses the demultiplexer controller may be configured to change a supplying order of the control signals for each horizontal period);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yamamoto to configure the demultiplexer to change a supplying order of the control signals for each horizontal period as disclosed by Eom in order to achieve a display device capable of displaying more uniform image.

With respect to claim 2, Yamamoto as modified by Eom further discloses wherein the voltage discharger of the second demultiplexer circuit comprises: a second-second transistor turned on based on the third time division control signal to discharge (Yamamoto; see fig. 12; discloses each reset unit comprises transistor 25 and transistor 28 controlled by signal DL2; par 0089; discloses The DEMUX circuit 10 functions as an SSD circuit configured to drive the source bus lines SL in a time division manner).

With respect to claim, 3, Yamamoto as modified by Eom further discloses wherein: the voltage discharger of the first demultiplexer circuit comprises a first- second transistor turned on based on the second time division control signal to discharge the first control line, and the voltage discharger of the third demultiplexer circuit comprises a third- second transistor turned on based on the second time division control signal to discharge the third control line (Yamamoto; see fig. 12; discloses each reset unit comprises transistor 25 and transistor 28 controlled by signal DL2; par 0089; discloses The DEMUX circuit 10 functions as an SSD circuit configured to drive the source bus lines SL in a time division manner).

With respect to claim 4, Yamamoto as modified by Eom further discloses wherein: the voltage discharger of the first demultiplexer circuit comprises a first-first discharging transistor turned on based on the third time division control signal to additionally discharge the first control line, and the voltage discharger of the third demultiplexer circuit comprises a third- first discharging transistor turned on based on the first time division control signal to additionally discharge the third control line Yamamoto; see fig. 12; discloses each reset unit comprises transistor 25 and transistor 28 controlled by signal DL2; par 0089; discloses The DEMUX circuit 10 functions as an SSD circuit configured to drive the source bus lines SL in a time division manner).

With respect to claim 5, Yamamoto as modified by Eom further discloses wherein the voltage discharger of the second demultiplexer circuit comprises: a second-second transistor turned on based on the third auxiliary signal to discharge the second control line; and a second-first discharging transistor turned on based on the first auxiliary signal to additionally discharge the second control line (Yamamoto; see fig. 20; discloses an embodiment where boost circuit 20 comprises a transistor 25 controlled by  line DL2 and a further comprises a clear circuit with transistor 31 controlled by a clear signal; see par 0195-00198).

With respect to claim 6, Yamamoto as modified by Eom further discloses wherein: the voltage discharger of the first demultiplexer circuit comprises a first-second transistor turned on based on the second auxiliary signal to discharge the first control line, ( Yamamoto; see fig. 20; discloses each reset unit 20 comprises transistor 25 controlled by line DL2); and the voltage discharger of the third demultiplexer circuit comprises a third- second transistor turned on based on the second auxiliary signal to discharge the third control line (Yamamoto; see fig. 20; discloses each reset unit 20 comprises transistor 25 controlled by line DL2).

Yamamoto as modified by Eom further discloses wherein: the voltage discharger of the first demultiplexer circuit comprises a first-first discharging transistor turned on based on the third auxiliary signal to additionally discharge the first control line, and the voltage discharger of the third demultiplexer circuit comprises a third- first discharging transistor turned on based on the first auxiliary signal to additionally discharge the third control line (see fig. 12; disclose the boost circuit further comprises a clear unit comprising transistor 31conctrolled by the clear signal ; see oar 0195-0198).

With respect to claim 8, Yamamoto as modified by Eom further discloses wherein the voltage discharger of the second demultiplexer circuit comprises: a second-second transistor turned on based on the third time division control signal to discharge the second control line and a second-first discharging transistor turned on based on the first auxiliary signal to additionally discharge the second control line (Yamamoto; see fig. 20; discloses an embodiment where boost circuit 20 comprises a transistor 25 controlled by  line DL2 and a further comprises a clear circuit with transistor 31 controlled by a clear signal; see par 0195-00198).

With respect to claim 9, Yamamoto as modified by Eom further discloses wherein: the voltage discharger of the first demultiplexer circuit comprises a first- second transistor turned on based on the second time division control signal to discharge the first control line, (Yamamoto; see fig. 20; discloses each reset unit 20 comprises transistor 25 controlled by line DL2) and the voltage discharger of the Yamamoto; see fig. 20; discloses each reset unit 20 comprises transistor 25 controlled by line DL2).

With respect to claim 10, Yamamoto as modified by Eom further discloses wherein: the voltage discharger of the first demultiplexer circuit comprises a first-first discharging transistor turned on based on the third auxiliary signal to additionally discharge the first control line, (see fig. 12; disclose the boost circuit further comprises a clear unit comprising transistor 31conctrolled by the clear signal ; see oar 0195-0198) and the voltage discharger of the third demultiplexer circuit comprises a third- first discharging transistor turned on based on the first time division control signal to additionally discharge the third control line (see fig. 12; disclose the boost circuit further comprises a clear unit comprising transistor 31conctrolled by the clear signal ; see oar 0195-0198).

With respect to claim 14, Yamamoto as modified by Eom further discloses wherein the voltage controller of each of the first, second and third demultiplexer circuits comprises a first transistor turned on based on the corresponding time division control signal to provide the corresponding time division control signal to the corresponding control line (Yamamoto; fig. 5; discloses each set up unit 21 comprises a transistor 24 controlled by line DL1; discloses The DEMUX circuit 10 functions as an SSD circuit configured to drive the source bus lines SL in a time division manner).

Yamamoto as modified by Eom further discloses wherein the voltage controller of each of the first, second and third demultiplexer circuits further comprises a capacitor for bootstrapping the voltage of the corresponding control line on the basis of the corresponding auxiliary signal of the first, second and third auxiliary signals which partially overlaps the corresponding one of the first, second and third time division control signals (Yamamoto; fig. 5; discloses each boost circuit 20 comprises a capacitor 25; see fig. 4; discloses the signal DL3B partially overlaps the signal DL1A).

With respect to claim 16, Yamamoto as modified by Eom further discloses wherein: the switching units of the first, second, and third demultiplexer circuits are sequentially turned on during a first horizontal period of the scan signal, and the switching unit of the third demultiplexer circuit maintains a turn-on state up to a fore period of a second horizontal period of the scan signal (Eom; see par 0014-0015; discloses the demultiplexer controller may be configured to supply the control signals in a first order during an i (i indicates an integer) frame period, and may be configured to supply the control signals in a second order, which is reversed from the first order, during an i+1 frame period; The demultiplexer controller may be configured to change a supplying order of the control signals for each horizontal period. See par 0048-0051; see fig. 3A-3B). 

With respect to claim 17, Yamamoto as modified by Eom further discloses wherein the switching units of the second demultiplexer circuit and the first (Eom; par 0015; discloses The demultiplexer controller may be configured to change a supplying order of the control signals for each horizontal period. See par 0048-0051; see fig. 3A-3B).

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Pub 2019/0305071).

With respect to claim 18 , Yamamoto discloses a display apparatus comprising (see par 0002; discloses the disclosure also relates to a display device including the active matrix substrate): first, second and third demultiplexer circuits respectively providing a data signal, supplied from a data driver, to first, second and third data lines, (see fig. 1; demultiplexer circuit 10; see fig. 2; discloses demultiplexer circuit 10 comprises plurality of boost circuits 20; par 0095; discloses the DEMUX circuit 10 includes a plurality of unit circuits 11 supported by the substrate 1. The plurality of unit circuits 11 each distribute a display signal from one of the signal output lines VL to an n number of the source bus lines SL, where n is an integer of 2 or greater.) wherein each of the first, second and third demultiplexer circuits comprises: a switching unit providing the data signal to a corresponding data line of the first, second and third data lines on the basis of a voltage of a corresponding control line of first, second and third control lines (see fig. 3; discloses switching circuit 12A; par 0096; discloses unit circuits 11 each include an n number (two in here) of branch wiring lines BL, and an n number (two in here) of switching TFTs 12. Par 0097-0099); a see fig. 3; set up unit 21, boost unit 23; see par 0106; discloses The set up unit 21 is to be driven by a first drive signal (set signal) S to be supplied from the first drive signal line DL1 to perform an operation of pre-charging the node N1 (hereinafter referred to as a "set operation"). The boost unit 23 is to be driven by a third drive signal (boost signal) B to be supplied from the third drive signal line DL3 to perform an operation of increasing a potential of the node N1 being pre-charged by the set up unit 21 (hereinafter referred to as a "boost operation"). See fig. 4; discloses signal DL1A and DL3A partially overlap with each other); and a voltage discharger discharging the voltage of each of the first, second and third control lines, (see fig. 3; reset unit 22; par 0106; discloses The reset unit 22 is to be driven by a second drive signal (reset signal) R to be supplied from the second drive signal line DL2 to perform an operation of resetting the potential of the node N1 (hereinafter referred to as a "reset operation")); 
Yamamoto discloses in one embodiment wherein the voltage discharger of the second demultiplexer circuit comprises: a second-second transistor turned on based on the third time division control signal or the third auxiliary signal to discharge the second control line; and a second discharging transistor turned on based on the first time division control signal or the first auxiliary signal to additionally discharge the second (see fig. 12; discloses the reset unit comprises transistor 25 and 28; par 0149; discloses In the DEMUX circuit 10 illustrated in FIG. 5, the reset unit 22 of each of the boost circuits 20 includes the resetting TFT 25 only. On the other hand, in the DEMUX circuit 10A according to the embodiment, as illustrated in FIG. 12, a reset unit 22 includes two resetting TFTs 25 and 28 configured to pull down a potential of the node N1. See par 0150-0151).
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yamamoto to form the reset unit comprising first and second transistor connected to control line in order to reset the control line as disclosed by Yamamoto.

With respect to claim 19, Yamamoto discloses wherein: the voltage discharger of the first demultiplexer circuit comprises a first- second transistor turned on based on the second time division control signal or the second auxiliary signal to discharge the first control line, and the voltage discharger of the third demultiplexer circuit comprises a third- second transistor turned on based on the second time division control signal or the second auxiliary signal to discharge the third control line (Yamamoto; see fig. 12; discloses each reset unit comprises transistor 25 and transistor 28 controlled by signal DL2; par 0089; discloses The DEMUX circuit 10 functions as an SSD circuit configured to drive the source bus lines SL in a time division manner).

With respect to claim 20, Yamamoto discloses wherein: the voltage discharger of the first demultiplexer circuit comprises a first discharging transistor turned on based (see fig. 12; discloses each reset unit comprises first and second reset transistors 25, 28; par 0089; discloses The DEMUX circuit 10 functions as an SSD circuit configured to drive the source bus lines SL in a time division manner).
Allowable Subject Matter
Claims 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-13 are objected to for being dependent on claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJIT SHAH/Examiner, Art Unit 2624                                         

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624